            Case 1:20-cv-00116-MW-GRJ Document 1 Filed 05/15/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF FLORIDA
                                  GAINESVILLE DIVISION

RYAN NORMAN,

       Plaintiff,

vs.                                                   CASE NO.:

POWER PRODUCTION MANAGEMENT INC.,
POWER PRODUCTION MANAGEMENT HOLDINGS, INC.,
FRANKCRUM 5 INC, and
5Z005-FRANKCRUM 5 INC,

      Defendants.
_______________________________________/

                                            COMPLAINT

       Plaintiff, RYAN NORMAN, by and through his undersigned counsel, sues the Defendants,

FRANKCRUM 5 INC, 5Z005-FRANKCRUM 5 INC, POWER PRODUCTION MANAGEMENT

INC., and POWER PRODUCTION MANAGEMENT HOLDINGS, INC., (collectively referred to

as “Defendants”) and alleges as follows:

                                   JURISDICTION AND VENUE

       1.       Jurisdiction of this Court is invoked pursuant to the Fair Labor Standards Act of 1938,

as amended, 29 U.S.C. § 201, et seq.

       2.       Venue lies within United States District Court for the Middle District of Florida, Tampa

Division because a substantial part of the events giving rise to this claim occurred in this Judicial

District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                              PARTIES

       3.       Plaintiff, RYAN NORMAN, is a resident of Kissimmee, Osceola County, Florida at

all times material and worked for Defendant in this Juridical District during the applicable statute of

limitations.
             Case 1:20-cv-00116-MW-GRJ Document 1 Filed 05/15/20 Page 2 of 4




        4.       Defendant, FRANKCRUM 5 INC, is a corporation, authorized and doing business in

this Judicial District.

        5.       Defendant, 5Z005-FRANKCRUM 5 INC, is a corporation, authorized and doing

business in this Judicial District.

        6.       Defendant, POWER PRODUCTION MANAGEMENT INC., is a Florida Profit

Corporation, authorized and doing business in this Judicial District.

        7.       Defendant, POWER PRODUCTION MANAGEMENT HOLDINGS, INC., is a

Florida Profit Corporation, authorized and doing business in this Judicial District.

        8.       Defendants are joint employers and/or an integrated enterprise/single employer.

        9.       Defendants are an enterprise engaged in commerce as defined by 29 U.S.C. §

203(s)(l)(A).

        10.      Plaintiff was an employee of Defendants pursuant to 29 U.S.C. § 203(e)(l),

Defendants were Plaintiff's employer within the meaning of 29 U.S.C. § 203(d), and Defendants

employed Plaintiff within the meaning of 29 U.S.C. § 203(g).

                                      FACTUAL ALLEGATIONS

        11.      Plaintiff, RYAN NORMAN, was employed with Defendants from approximately

February 2012 to June 6, 2018 as a Lead Installer/Electrician and Quality Control earning

approximately $25.00 per hour and working 60 + hours per week.

        12.      As Lead Installer/Electrician and Quality Control, Plaintiff worked in excess of 40

hours per work week for which he was not compensated by Defendants at a rate of time and one half

his regular hourly rate.
            Case 1:20-cv-00116-MW-GRJ Document 1 Filed 05/15/20 Page 3 of 4




                                              COUNT I
                                 (Fair Labor Standard Act - Overtime)

           13.   Plaintiff realleges paragraphs 1 through 12 as though set forth fully herein.

           14.   The employment of Plaintiff provided for a forty (40) hour work week but throughout

his respective employment Plaintiff was required to work and did work a substantial number of

hours in excess of forty (40) hours per work week.

           15.   At all times material, Defendants failed to comply with 29 U.S.C. § 201 et seq., in

that Plaintiff worked for Defendants in excess of the maximum hours provided by law, but no

provision was made by Defendants to compensate Plaintiff at the rate of time and one-half his

regular rate of pay for the hours worked over forty (40) in a work week.

           16.   Defendants’ failure to pay Plaintiff the required overtime pay was intentional and

willful.

           17.   As a direct and legal consequence of Defendants’ unlawful acts, Plaintiff has suffered

damages and has incurred, or will incur, costs and attorneys' fees in the prosecution of this matter.

           WHEREFORE, Plaintiff, RYAN NORMAN, respectfully request all legal and equitable

relief allowed by law including judgment against Defendants, FRANKCRUM 5 INC, 5Z005-

FRANKCRUM 5 INC, POWER PRODUCTION MANAGEMENT INC. and POWER

PRODUCTION MANAGEMENT HOLDINGS, INC., for overtime compensation, liquidated

damages, prejudgment interest; payment of reasonable attorneys' fees and costs incurred in the

prosecution of this claim and equitable relief declaring and mandating the cessation of Defendants’

unlawful pay policy and such other relief as the court may deem just and proper.

                                      DEMAND FOR JURY TRIAL

           23.   Plaintiff requests a jury trial on all issues so triable.
       Case 1:20-cv-00116-MW-GRJ Document 1 Filed 05/15/20 Page 4 of 4




Dated this 15th day of May, 2020.

                                    FLORIN GRAY BOUZAS OWENS, LLC

                                    /s/ Wolfgang M. Florin
                                    WOLFGANG M. FLORIN, ESQUIRE
                                    Florida Bar No.: 907804
                                    wolfgang@fgbolaw.com
                                    gina@fgbolaw.com
                                    16524 Pointe Village Drive, Suite 100
                                    Lutz, FL 33558
                                    Telephone (727) 254-5255
                                    Facsimile (727) 483-7942

                                    Attorney for Plaintiff
